DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 12/08/2021 (“12-08-21 OA”), Applicant amended title, specification and claims 1, 8, 14, 16 and 18 in reply dated 03/07/2022 (“03-07-22 Reply”). 
Response to Arguments
Applicant’s amendments to paragraphs 0020 and 0067 have overcome the objection to specification as set forth under line item number 1 of the 12-08-21 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 2 of the 12-08-21 OA. 
Applicant’s amendments to claims 1, 14 and 16 have overcome the 35 U.S.C. 112(b) rejections as set forth under line item number 3 of the 12-08-21 OA. 
Applicant’s amendments to independent claims 1 and 16 have overcome the prior art rejections based at least in part on Liu as set forth under line item number 4 of the 12-08-21 OA. 
Applicant’s statement of obligation of assignment in page 11 of the 03-07-22 Reply has overcome the 35 U.S.C. 102(a)(2) prior art rejection based on the reference of Hong as set forth under line item number 5 of the 12-08-21 OA. 
Applicant argues in page 10 of the 03-07-22 Reply that the Hong reference as a 102(a)(1)-date is not prior art because the publication date of Hong is 07/18/2019 while 
The Office acknowledges that the publication date of Hong (i.e., 07/18/2019) is between the filing date of present application (i.e., 08/21/2019) and the foreign priority date of the present application (i.e., 11/16/2018). As best stated in MPEP 2152.06(c): 
The foreign priority filing date must antedate the reference and be perfected. The filing date of the priority document is not perfected unless applicant has filed a certified priority document in the application (and an English language translation, if the document is not in English) (see 37 CFR 1.55(g) )

Further, as stated in 37 C.F.R. 1.55(g)(3)(ii): 
(3) An English language translation of a non-English language foreign application is not required except:
 (ii) When necessary to overcome the date of a reference relied upon by the examiner.

Therefore, in order to overcome the publication date of Hong the foreign priority date must be perfected which requires an English language certified translation of the priority document. As such, the 102(a)(1)-dated prior art rejection of Hong is considered proper and maintained, infra. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0217427 A1 to Hong et al. (“Hong”)1.
Regarding independent claim 1, Hong teaches a stage for cutting a substrate (see title: STAGE FOR CUTTING SUBSTRATE AND SUBSTRATE CUTTING DEVICE), the stage BS (“body member”, Figures 1-4, ¶. 0049) comprising:
a supporting member BS for having the substrate MS (“mother substrate”, Figures 1-4, ¶. 0049) mounted thereon, the supporting member BS comprising a plurality of cell areas (see Figure 3 paragraph 0031 there are cells areas of a stage), and defining a groove line (see Figure 4: the hole inside BS that contains/holds 0Pa +DM2a/DM3a)  having a groove shape (see Figure 4: rectangular trench shape) between the plurality of cell areas (i.e., as per Figures 2-3); and
a first tube line DM2a/DM3a + SM2a/SM3a, respectively (see Figures 2-4 with respect to DCL) inserted into the groove line (i.e., see Figure 4: the hole inside BS that contains/holds 0Pa +DM2a/DM3a) to contact an inner wall BS of the groove line (see Figure 4: the hole inside BS that contains/holds 0Pa +DM2a/DM3a), the first tube line DM2a/DM3a + SM2a/SM3a having an open upper portion (see Figure 4: the DM2a/DM3a + SM2a/SM3a are open at the top) that extends a length (i.e., see Figure 3: the open upper portion extends in the length direction) of the first tube line DM2a/DM3a + SM2a/SM3a.
	Regarding claim 2, Hong teaches wherein the groove line and the first tube line have a lattice shape (i.e., as per Figure 2-4 there is a lattice shape of crisscrossed DCL that contains the claimed groove lines and tube lines).
Regarding claim 3, Hong teaches wherein the first tube line is separable from the groove line (as per paragraph 0063 DCL1a to DCL5a are separable from the body BS 
Regarding claim 4, Hong teaches a discharge line (i.e., the round open section 0Pa as illustrated in Figure 4 that facilities removing the debris) connected to the groove line (i.e., the groove formed in BS that contains/holds the claimed tube as best illustrated in Figure 4) for discharging a foreign substance from the groove line (i.e., the groove formed in BS that contains/holds the claimed tube as best illustrated in Figure 4) through the discharge line (i.e., the round open section 0Pa as illustrated in Figure 4 that facilities removing the debris),
wherein the first tube line DM2a/DM3a + SM2a/SM3a has a shape corresponding to the groove line (i.e., the round open section 0Pa as illustrated in Figure 4 that facilities removing the debris), and defines a slit line (e.g., part/point of DM2a that transfers from a narrow opening to a bulb opening) connecting an internal space 0Pa of the first tube line DM2a/DM3a + SM2a/SM3a and the discharge line 0Pa.
Regarding claim 5, Hong teaches further comprising a second tube line (i.e., the claimed second tube line may be the lower part of the tube line that surrounds the 0Pa cavity) having a shape corresponding to the discharge line 0Pa, the second tube line being inserted (i.e., as illustrated in Figure 4) into the discharge line 0Pa.
Regarding claim 6, Hong teaches wherein an internal space 0Pa of the second tube line (i.e., part of DM2a defining/surrounding 0Pa in Figure 4) is connected to the internal space (i.e., narrow upper space) of the first tube line DM2a/DM3a + SM2a/SM3a through the slit line (e.g., part/point of DM2a that transfers from a narrow opening to a bulb opening).
Regarding claim 7, Hong teaches wherein the second tube line is integrated with the first tube line (i.e., as illustrated in Figure 4 they are the same continuous material).

Regarding independent claim 16, Hong teaches a substrate-cutting apparatus (see title: STAGE FOR CUTTING SUBSTRATE AND SUBSTRATE CUTTING DEVICE) comprising:
a stage for cutting (see title: STAGE FOR CUTTING SUBSTRATE AND SUBSTRATE CUTTING DEVICE) a substrate MS (“mother substrate”, Figures 1-4, ¶. 0049)  comprising a plurality of cells CA (“cells” Figure 1 shows cells CA on MS) mounted on the stage BS (“body member”, Figures 1-4, ¶. 0049); and
a laser module LR (“laser”, Figure 1, paragraph 0053) for separating the plurality of cells CA by irradiating laser LR onto the substrate MS,
wherein the stage BS (“body member”, Figures 1-4, ¶. 0049) comprises:
a supporting member having a plurality of cell areas, and defining a groove line having a groove shape between the plurality of cell areas; and
a first tube line inserted into the groove line to contact an inner wall of the groove line, the first tube line having an open upper portion that extends a length of the first tube line (see claim 1 rejection, supra).
Regarding claim 17, Hong teaches wherein the stage further comprises a discharge line connected to the groove line for discharging a foreign substance from the groove line, and 

Regarding claim 18, Hong teaches wherein the stage further includes a second tube line having a shape corresponding to the discharge line, and being inserted into the discharge line (see claim 5 rejection, supra).
Allowable Subject Matter
Claim 8 is allowable, because it has been rewritten in independent form including the limitations of parent claim 1 as set forth under line item number 6 of the 12-08-21 OA while overcoming the indefiniteness rejections as set forth under line item number 3 of the 12-08-21 OA.   
	Dependent claims 9-12 are allowable, because they depend on the allowable subject matter of claim 8. 

Claims 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein the first tube line further comprises a coating layer on a surface contacting the supporting member, and wherein a frictional coefficient between the coating layer and the supporting member is smaller than a frictional coefficient between the first tube line and the supporting member.
Dependent claim 14 contain allowable subject matter, because it depends on the allowable subject matter of claim 13. 

Claim 15 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein the first tube line comprises a metallic material.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other claimed elements in claim 19, wherein the supporting member further comprises a plurality of dummy areas overlapping with the groove line between the plurality of cell areas, and wherein the stage further comprises a sub-tube line corresponding to the plurality of dummy areas.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To overcome the 102(a)(1) date perfect the foreign priority date by filing a certified English translation of the foreign priority application.